DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s amendment filed on October 14, 2022 has been entered.  Claims 2 and 7 have been amended.  Claims 4 and 10 have been canceled. Claims 2-3, 5-9 and 11-12 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-3, 5-9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 2002/0093473) further in view of Kimura (US 2008/0136990), and further in view of Otose et al. (US 2009/0290677). 
	Regarding claim 2, Tanaka discloses a semiconductor device (Fig. 2; [0074], e.g., an LCD 1) comprising: 
a display portion comprising a plurality of pixels ([0075], e.g., the display portion 2 is composed of pixels arranged in matrix), each of the plurality of pixels comprising a transistor and a pixel electrode electrically connected to the transistor (Figs 3-4; [0077]-[0079], e.g., each pixel comprises a transistor 14 and a pixel electrode 27 connected to the transistor 14); and
a driver circuit portion comprising a gate line driver circuit and a signal line driver circuit each electrically connected to the display portion ([0074]-[0075], e.g., a gate driver 3 and a source driver 4 each electrically connected to the display portion 2), 
wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate (Figs 8 and 10; [0164], [0166], [0178], e.g., display dynamic picture in a dynamic displaying period at a first refresh rate and display still picture in a still picture period at a second refresh rate), and 
wherein the second period comprises a period during which supply of image signals to the driver circuit portion is stopped (Figs 1 and 8; [0087], [0114], [0117]-[0118], [0164], e.g., during an idle period T2 of the still picture period, the transmission of the image data from the image memory 6 to the source driver 4 is stopped).  
Tanaka does not specifically disclose wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the oxide semiconductor layer comprises indium, gallium, and zinc, wherein the pixel electrode comprises indium tin oxide, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Kimura discloses a semiconductor device comprising: a display portion comprising a plurality of pixels (Figs 3 and 4; [0200]-[0201], e.g., a display device comprises a plurality of pixel electrodes 113 and thin film transistors 121 arranged in matrix), each of the plurality of pixels comprising a transistor and a pixel electrode electrically connected to the transistor (Fig. 3; [0249], e.g., the transistor 121 is electrically connected to the pixel electrode 113), wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the oxide semiconductor layer comprises indium, gallium, and zinc ([0059], e.g., a thin film transistor uses an oxide semiconductor for a channel portion, the oxide semiconductor includes a-InGaZnO), and wherein the pixel electrode comprises indium tin oxide ([0213], [0249], e.g., indium tin oxide (ITO) is used for a pixel electrode),
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kimura in the invention of Tanaka to provide a thin film transistor including an oxide semiconductor such as indium, gallium, and zinc because the transistor obtained by using the oxide semiconductor can be formed at room temperature and can be formed directly on a substrate having low heat resistance such as a plastic substrate or a film substrate (see [0059] of Kimura).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a pixel electrode formed of indium tin oxide (ITO) in order to provide a transmissive liquid crystal display device.   
Tanaka in view of Kimura does not disclose wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Otose discloses a display device (Fig. 3; [0094]-[0095], e.g., a display device) comprising: a gate line driver circuit ([0095], e.g., a gate line driving circuit 2) electrically connected to a display portion (e.g., display panel 1), wherein the gate line driver circuit (Figs 4-5; [0105]) comprises a first transistor (e.g., transistor Tr8), a second transistor (e.g., transistor Tr6), and a third transistor (e.g., transistor Tr9), wherein a first power supply line (e.g., VDD) is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor (e.g., Tr8 and Tr6), wherein a second power supply line (e.g., VSS) is electrically connected to one of a source and a drain of the third transistor (e.g., Tr9), and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor (e.g., the other of the source and the drain of the first transistor Tr8 is connected to the other of the source and the drain of the third transistor Tr9). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of Tanaka in view of Kimura for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).    

Regarding claim 3, Tanaka in view of Kimura and Otose further discloses the semiconductor device according to claim 2, wherein a potential of the first power supply line is higher than a potential of the second power supply line (Otose, [0069], e.g., VDD is higher than VSS).   

	Regarding claim 5, Kimura further discloses the semiconductor wherein a display portion comprises a touch panel part (see 69A; [0652], e.g., a touch panel part provided on the display portion). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention of Tanaka in view of Kimura and Otose for providing a touch panel function in order to provide a display device with a touch input function. 

	Regarding claim 6, Tanaka further discloses the semiconductor device according to claim 2, wherein the semiconductor device is a mobile phone (see [0195]). 

	Regarding claim 7, Tanaka discloses a semiconductor device (Fig. 2; [0074], e.g., an LCD 1) comprising: 
a display portion comprising a plurality of pixels ([0075], e.g., the display portion 2 is composed of pixels arranged in matrix), each of the plurality of pixels comprising a transistor and a pixel electrode electrically connected to the transistor (Figs 3-4; [0077]-[0079], e.g., each pixel comprises a transistor 14 and a pixel electrode 27 connected to the transistor 14); and
a driver circuit portion comprising a gate line driver circuit and a signal line driver circuit each electrically connected to the display portion ([0074]-[0075], e.g., a gate driver 3 and a source driver 4 each electrically connected to the display portion 2), 
wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate (Figs 8 and 10; [0164], [0166], [0178], e.g., display dynamic picture in a dynamic displaying period at a first refresh rate and display still picture in a still picture period at a second refresh rate), and 
wherein the second period comprises a period during which supply of image signals and at least one of control signals to the driver circuit portion is stopped (Figs 1 and 8; [0087], [0114], [0117]-[0118], [0164], e.g., during an idle period T2 of the still picture period, the transmission of the image data from the image memory 6 to the source driver 4 and a gate starting pulse GSP to the gate driver 3 is stopped).  
Tanaka does not specifically disclose wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the oxide semiconductor layer comprises indium, gallium, and zinc, wherein the pixel electrode comprises indium tin oxide, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Kimura discloses a semiconductor device comprising: a display portion comprising a plurality of pixels (Figs 3 and 4; [0200]-[0201], e.g., a display device comprises a plurality of pixel electrodes 113 and thin film transistors 121 arranged in matrix), each of the plurality of pixels comprising a transistor and a pixel electrode electrically connected to the transistor (Fig. 3; [0249], e.g., the transistor 121 is electrically connected to the pixel electrode 113), wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the oxide semiconductor layer comprises indium, gallium, and zinc ([0059], e.g., a thin film transistor uses an oxide semiconductor for a channel portion, the oxide semiconductor includes a-InGaZnO), and wherein the pixel electrode comprises indium tin oxide ([0213], [0249], e.g., indium tin oxide (ITO) is used for a pixel electrode).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Kimura in the invention of Tanaka to provide a thin film transistor including an oxide semiconductor such as indium, gallium, and zinc because the transistor obtained by using the oxide semiconductor can be formed at room temperature and can be formed directly on a substrate having low heat resistance such as a plastic substrate or a film substrate (see [0059] of Kimura).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a pixel electrode formed of indium tin oxide (ITO) in order to provide a transmissive liquid crystal display device.   
Tanaka in view of Kimura does not disclose wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Otose discloses a display device (Fig. 3; [0094]-[0095], e.g., a display device) comprising: a gate line driver circuit ([0095], e.g., a gate line driving circuit 2) electrically connected to a display portion (e.g., display panel 1), wherein the gate line driver circuit (Figs 4-5; [0105]) comprises a first transistor (e.g., transistor Tr8), a second transistor (e.g., transistor Tr6), and a third transistor (e.g., transistor Tr9), wherein a first power supply line (e.g., VDD) is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor (e.g., Tr8 and Tr6), wherein a second power supply line (e.g., VSS) is electrically connected to one of a source and a drain of the third transistor (e.g., Tr9), and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor (e.g., the other of the source and the drain of the first transistor Tr8 is connected to the other of the source and the drain of the third transistor Tr9). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of Tanaka in view of Kimura for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).    

	Regarding claim 8, Tanaka in view of Kimura and Otose further discloses the semiconductor device according to claim 7, wherein a potential of the first power supply line is higher than a potential of the second power supply line (Otose, [0069], e.g., VDD is higher than VSS).  

	Regarding claim 9, Tanaka in view of Kimura and Otose further discloses the semiconductor device according to claim 7, wherein the control signals comprise a start pulse signal to the gate line driver circuit, a start pulse signal to the signal line driver circuit, a clock signal to the gate line driver circuit, a clock signal to the signal line driver circuit, a potential of the first power supply line, and a potential of the second power supply line (Tanaka, [0081], e.g., the control signals comprises a gate starting pulse signal GSP, a gate clock signal GCK, a source starting pulse signal SP, a source clock signal SCK.  Otose, Fig. 5, e.g., a high potential VDD and a low potential VSS). 

	Regarding claim 11, Kimura further discloses the semiconductor wherein a display portion comprises a touch panel part (see 69A; [0652], e.g., a touch panel part provided on the display portion). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention of Tanaka in view of Kimura and Otose for providing a touch panel function in order to provide a display device with a touch input function.

	Regarding claim 12, Tanaka further discloses the semiconductor device according to claim 7, wherein the semiconductor device is a mobile phone (see [0195]).  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623